Undercofler, Presiding Justice.
Goins, convicted of armed robbery, kidnapping, rape and murder, was sentenced to life imprisonment on each count. He appeals. We affirm.
1. The evidence supports the verdict. Appellant voluntarily gave police a statement following appropriate Miranda instruction affirming he and co-conspirator, Buddy Justus, planned to rob the Georgia victim, Mrs. Rosemary Jackson, and steal her Dodge van. This statement also showed Goins assisted Justus during the kidnapping, rape and murder but allegedly only because Justus coerced him with threats of death. The state, over objection, was permitted to introduce evidence of an independent similar crime committed the previous day in Tampa, Florida, where Justus and Goins also robbed, kidnapped, raped and murdered Stephanie Hawkins. This evidence was properly admitted to show intent, motive, plan, scheme and bent of mind. Rini v. State, 236 *63Ga. 715, 716 (225 SE2d 234) (1976).
Submitted December 7, 1979
Decided January 8, 1980.
James W. Garner, for appellant.
W. Bryant Huff, District Attorney, Arthur K. Bolton, Attorney General, for appellee.
2. We grant appointed counsel’s motion to withdraw on grounds that this appeal is frivolous. The requirements for such action as set forth in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966), have been met here. Counsel suggests that the only possible issue for review is that raised by his objection to the introduction of evidence of the Florida crime. After carefully reviewing applicable law, the record, transcript of trial and the entire charge of court, we conclude there was no error. Moore v. State, 221 Ga. 636, 637 (146 SE2d 895) (1966); Bacon v. State, 209 Ga. 261 (71 SE2d 615) (1952).

Judgment affirmed.


All the Justices concur.